Title: To Alexander Hamilton from David Strong, 21 May 1799
From: Strong, David
To: Hamilton, Alexander


          
            Sir,
            D’Etroit 21st. May 1799.
          
          Through mistake the inclosed Report of Provisions for this Post was left when my dispatches were sent off the first of the present Month—I have taken the earliest opportunity of forwarding it to you.
          I have the honor to be With esteem and Regard Sir Your Humbe. Servt.
          
            D. Strong
            Lt. Colo. Comdt.
            2d. Rgt.
             Comd
          
          General Hamilton
        